                                                            1   Mark C. Dangerfield, #010832
                                                                Mark.dangerfield@gknet.com
                                                            2   Dale C. Schian, #010445
                                                                dale.schian@gknet.com
                                                            3   Kenneth N. Ralston, #034022
                                                                Ken.ralston@gknet.com
                                                            4   GALLAGHER & KENNEDY, P.A.
                                                                2575 East Camelback Road
                                                            5   Phoenix, Arizona 85016-9225
                                                                Telephone: (602) 530-8000
                                                            6   Facsimile: (602) 530-8500
                                                                Attorneys for Trustee Timothy H. Shaffer
                                                            7   Email: bkdocket@gknet.com
                                                            8
                                                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                            9
                                                                                           FOR THE DISTRICT OF ARIZONA
                                                           10
Gallagher & Kennedy, P.A.
                            Phoenix, Arizona 85016-9225
                             2575 East Camelback Road




                                                                In re:                                            Case No. 2:11-BK-28944-DPC
                                                           11
                                   (602) 530-8000




                                                                POTENTIAL DYNAMIX, LLC,                           Chapter 11
                                                           12
                                                                                      Debtor.                     Adv. No. 2-13-ap-00799
                                                           13
                                                                                                                NOTICE OF FILING DEPOSITION
                                                           14   TIMOTHY H. SHAFFER, Chapter 11                  EXCERPT IN SUPPORT OF
                                                                Trustee,                                        TRUSTEE’S SUPPLEMENTAL
                                                           15                                                   CONTROVERTING STATEMENT
                                                                                      Plaintiff,
                                                           16                                                   DATE:     February 11, 2021
                                                                v.                                              TIME:     1:00 pm
                                                           17                                                   Location: 230 North First Avenue
                                                                AMAZON SERVICES, LLC,                                     Phoenix, Arizona
                                                           18                                                             Courtroom 603, 6th Floor
                                                           19                         Defendant.                  (Zoom Remote Video)
                                                           20
                                                                         Pursuant to this Court’s order dated December 4, 2020 [DE 280], and Local Rule
                                                           21
                                                                5005-6(b), the following document has been filed under seal in support of the Trustee’s
                                                           22
                                                                Supplemental Controverting Statement.
                                                           23
                                                                         1.    Excerpt of deposition testimony of Amazon Services LLC through Rule
                                                           24
                                                                30(b)(6) witness Tasha Bachand taken March 26, 2019.
                                                           25
                                                                         The sealed document will be delivered to the court today, Tuesday, February 9, 2020
                                                           26


                                                          Case 2:13-ap-00799-DPC       Doc 339 Filed 02/09/21 Entered 02/09/21 14:05:34          Desc
                                                                                        Main Document    Page 1 of 2
  1   along with a copy for chambers.
  2
  3            RESPECTFULLY SUBMITTED February 9, 2021.
  4                                              GALLAGHER & KENNEDY, P.A.
  5
  6
                                                 By: /s/Dale. C. Schian
  7                                                 Dale C. Schian
                                                    Mark D. Dangerfield
  8                                                 Kenneth N. Ralston
  9                                                 2575 East Camelback Road
                                                    Phoenix, Arizona 85004
 10                                                 Attorneys for Trustee Timothy H. Shaffer
 11
      8446856v1/29611-0001
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                                2
Case 2:13-ap-00799-DPC       Doc 339 Filed 02/09/21 Entered 02/09/21 14:05:34     Desc
                              Main Document    Page 2 of 2
